For the reason that this suit was brought in the lower court February 21, 1912, and the judgment sought to be here reviewed was rendered and entered April 5, 1912, and proceedings in error were not commenced in this court until October 21, 1912, and not within six months after the rendition of said judgment, as required by an act approved February 14, 1911 (Laws 1910-11, c. 18), which went into effect June 10, 1911, the motion to dismiss this cause is sustained. Holcombe v. Lawyers' Co-Op.Pub. Co., ante, and cases cited; Grant v. Creed et al., ante,128 P. 511, and cases cited. It is so ordered.